                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

ACCUFORM MANUFACTURING,
INC.,

     Plaintiff,
v.                                        Case No. 8:19-cv-2220-T-33AEP

NATIONAL MARKER COMPANY,
et al.,

     Defendants.

_______________________________/

                                    ORDER

     This matter is before the Court on consideration of

United States Magistrate Judge Anthony E. Porcelli’s Report

and Recommendation (Doc. # 89), filed on January 13, 2020,

recommending that Plaintiff Accuform Manufacturing, Inc.’s

Motion for Preliminary Injunction (Doc. # 4) be granted in

part.   On   January    27,       2020,    Defendants    National    Marker

Company, Bradford Montgomery, Peter Bloniarz, John Donati,

and Rebecca Longo       filed an Objection to the Report and

Recommendation.      (Doc.    #    94).    Accuform     responded   to   the

Objection on February 10, 2020. (Doc. # 100).

     The     Court     accepts       and    adopts      the     Report   and

Recommendation,      overrules      the    Objection,     and   grants   the

Motion for Preliminary Injunction in part as set forth below.



                                      1
Discussion

      After conducting a careful and complete review of the

findings and recommendations, a district judge may accept,

reject   or     modify     the    magistrate            judge’s    report     and

recommendation.     28      U.S.C.         §    636(b)(1);        Williams     v.

Wainwright, 681 F.2d 732 (11th Cir. 1982). If a party files

a timely and specific objection to a finding of fact by the

magistrate judge, the district court must conduct a de novo

review   with    respect    to    that         factual    issue.     Stokes    v.

Singletary, 952 F.2d 1567, 1576 (11th Cir. 1992). The district

judge reviews legal conclusions de novo, even in the absence

of an objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d

603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F.

Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th

Cir. 1994).

      Upon due consideration of the record, including Judge

Porcelli’s Report and Recommendation as well as Defendants’

Objection thereto, the Court overrules the Objection and

adopts the Report and Recommendation. The Court agrees with

Judge Porcelli’s detailed and well-reasoned findings of fact

and   conclusions    of    law.    The         Report    and   Recommendation

thoughtfully     addresses       the       issues       presented,    and     the




                                       2
Objection does not provide a basis for rejecting the Report

and Recommendation.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   The Report and Recommendation (Doc. # 89) is ACCEPTED

      and ADOPTED.

(2)   Accuform’s Motion for Preliminary Injunction (Doc. # 4)

      is GRANTED IN PART to the extent that:

      (i)   Defendants   Montgomery,    Bloniarz,    and   Longo   are

            enjoined for a period of eighteen months anywhere

            within the geographic United States from directly

            or indirectly soliciting, diverting, taking away,

            or interfering with Accuform’s customers identified

            in the sealed customer list (Doc. # 79); and

      (ii) All   Defendants    are     enjoined     from   using   or

            disclosing Accuform’s specially negotiated pricing

            and rebates.

(3)   Accuform shall post a bond in the amount of $275,000.

(4)   This preliminary injunction shall be held in full force

      and effect until further agreement of the parties or

      further order of the Court.




                                3
    DONE and ORDERED in Chambers in Tampa, Florida, this

11th day of February, 2020.




                              4
